Citation Nr: 9915786	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  97-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
prior to May 28, 1997 for chrondromalacia patella of the left 
knee.  

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint of the left knee on and after July 1, 
1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1968 to 
June 1988.  

This appeal arose from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California 
Regional Office (RO).  The RO denied the veteran's claim for 
entitlement to an increased (compensable) evaluation for 
chondromalacia patella of the left knee. 

Subsequently, the veteran transferred his claim to the Los 
Angeles, California RO.  In April 1998, the RO awarded a 
temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 
effective from May 28, 1997 to June 30, 1997 based on 
convalescence from surgery.  An increased schedular 
evaluation of 20 percent was awarded effective July 1, 1997.  

The Board of Veterans' Appeals (Board) issued a remand in 
January 1999 to satisfy the veteran's request for a hearing 
at the RO.  The veteran canceled the hearing.  The case has 
been returned to the Board for appellate review.  

Because the 20 percent evaluation awarded by the RO in April 
1998 was made effective from July 1, 1997, rather than back 
to the date of claim, there are, in fact, two issues before 
the Board:  entitlement to a compensable evaluation prior to 
May 28, 1997;  and entitlement to an evaluation in excess of 
20 percent from July 1, 1997.  


FINDINGS OF FACT

1.  Prior to May 28, 1997, chrondromalacia patella of the 
left knee was productive of no more than slight impairment.  

2.  Since July 1, 1997, degenerative joint disease of the 
left knee has been productive of no more than moderate 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent, prior to May 28, 1997, for chondromalacia patella 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 
4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5257 
(1998).  

2.  The criteria for an evaluation in excess of 20 percent on 
and after July 1, 1997, for degenerative joint disease of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A claim for increased compensation benefits was received from 
the veteran on July 31, 1996.

A VA orthopedic examination was conducted in December 1996.  
The veteran reported that he had not worked in three years as 
he could not find suitable employment.  His complaints 
referable to the left knee included pain, swelling, and a 
popping sensation.  The examiner noted in comments that the 
veteran had not had any workup or treatment of the knees 
since service.  

The examiner noted that the veteran was wearing a brace on 
his left knee that made his gait "somewhat awkward."  There 
was no other support or prosthetic.  The appearance of the 
knee was normal.  There was no redness or increased heat or 
warmth.  There was no crepitation.  The knee appeared stable.  

The examiner found no evidence of muscle atrophy.  Knee 
extension was full, and flexion was to 135 degrees.  There 
were no neurological abnormalities found.  X-rays were felt 
to be within normal limits for a man, 45 years of age.  There 
were no abnormal soft tissue densities and the general 
outline of the bony structures was essentially normal.  

The examiner remarked that the examination and x-rays were 
"well within normal limits."  The diagnosis was a chronic 
low-grade strain.  

VA treatment records from 1996 and 1997 were received.  Prior 
to the December 1996 VA examination, the records show that 
the veteran requested refitting of knee braces.  In November 
and December he reported (in connection with other treatment) 
that he had decreased exertion secondary to knee pain.  A 
report from December 1996 noted that the left patella moved.  
There was mild crepitance and decreased range of motion.  

A few records from early 1997 noted incidentally that the 
veteran ambulated with a knee brace on the left knee.  In 
April 1997 the veteran was seen in the orthopedic clinic.  He 
reported that he had chondromalacia with left knee pain.  
Arthroscopic surgery was scheduled.  A report from early May 
1997 notes complaints of pain in the left knee.  The 
assessment was chondromalacia.  

The arthroscopy with medial meniscectomy was performed on May 
28, 1997.  Preoperatively there was no finding of significant 
ligamentous laxity.  The operative report showed the knee to 
be relatively free of pathology with the exception of the 
intercondylar notch and anterior compartment.  This area was 
markedly fibrosed.  There was some evidence of old injury to 
the anterior cruciate ligament but it was intact.  There was 
a tear in a portion of the anterior horn of the medial 
meniscus.  The fibrosis and medial meniscus were shaved.  An 
associated hospital report notes that the veteran reported 
knee pain.  He asserted that his knee would pop and give out 
on him.  There was pain on movement, but McMurray's, 
Lachman's, and Drawer's tests were negative.  There was no 
edema and no crepitus.  


Follow-up reports from June 1997 noted that the veteran was 
doing much better and was walking without a cane or brace.  

Another VA examination was performed in February 1998.  The 
veteran's history was recounted.  It was noted that the 
veteran had arthroscopic surgery in 1997 but that there was 
no patellar femoral arthritis or arthritis of the tibial 
fibular joint or femoral tibial joint.  

The veteran reported that his knee was painful.  He stated 
that he walked slower than he used to, and that he had 
decreased coordination.  He denied weakness, but stated that 
he had limitations including inability to run, bend down, or 
walk for long periods of time.  He felt that he could only 
walk for 15 minutes without pain.  He reported that he would 
have severe pain if he walked more than 30 minutes, and he 
told the examiner that flare-ups of symptoms were provoked by 
activity including prolonged walking, bending, and climbing 
stairs.  He felt that symptoms were improved with rest.  He 
told the examiner that his knees were exacerbated by a 
treadmill test he had taken earlier that month.  He denied 
use of any medications.  He stated that he limited his 
activities.  

On examination, the left knee could flex to 115 degrees with 
extension to 5 degrees.  There were well healed scars from 
arthroscopy.  The knee was stable.  There was crepitus with 
flexion and extension.  There was no effusion.  Patellar 
tracking was good.  There was no pain with range of motion 
but there was pain with ambulation.  McMurray's, Lachman's, 
and Drawer's tests were negative.  There were no varus or 
valgus thrusts of the knee.  X-rays showed mild degenerative 
joint disease.  The impression was degenerative joint disease 
of the left knee secondary to a partial medial meniscectomy.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1998).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Every element in any way affecting the probative value to be 
assigned to the evidence must be thoroughly and 
conscientiously studied in the light of the established 
policies of VA to the end that decisions will be equitable 
and just.  38 C.F.R. § 4.6.  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1.  

Examination reports must be interpreted in light of the 
whole-recorded history of the disabling condition.  Various 
reports should be reconciled into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  If a diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, the report must be returned as inadequate 
for evaluation purposes.  38 C.F.R. § 4.2.  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  


As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Full range of motion for the knee for VA purposes is 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.  





Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5256 (1998).

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a 30 percent evaluation is 
provided for a severe case.  A moderate case is to be rated 
20 percent disabling.  For a slight case a 10 percent rating 
is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  

Symptomatic removal of semilunar cartilage is assigned a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  

A 40 percent rating is appropriate where extension is limited 
to 30 degrees.  A 50 percent rating is assigned for 
limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

A 30 percent rating is available for malunion of the tibia 
and fibula with marked knee or ankle disability.  A 20 
percent rating is assigned in the case of malunion with 
moderate knee or ankle disability.  A 10 percent rating is 
assigned where there is malunion with slight knee or ankle 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1998).  However, evaluation of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1998).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The VA General Counsel issued an opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  VAOPGCPREC 23-97).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a);  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
satisfied that all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  

The Board has considered all of the evidence and material of 
record as requested by the veteran's representative, and as 
required by VA regulation.  38 C.F.R. § 4.6.  The Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran or his representative, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

No further remand is required prior to a decision on the 
veteran's appeal.  The RO substantially complied with the 
remand directives of the Board.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Furthermore, there has been adequate 
evaluation of functional impairment including painful motion, 
incoordination, weakness, and fatigability, and limitation of 
activities.  See 38 C.F.R. § 4.10, 4.40, 4.45, and 4.59;  
DeLuca.  

Prior to May 28, 1997, the evidence consisted of the 
veteran's statements, the December 1996 VA examination, and 
VA outpatient treatment records.  In October 1996, the 
veteran submitted a statement in which he stated that he 
lived in pain a lot and asserted that he could not engage in 
any prolonged standing or walking.  Outpatient treatment 
records showed that he requested refitting of his knee brace.  
In November and December of 1996 (in connection with other 
treatment) he reported to treatment providers that he had 
decreased exertion secondary to knee pain.  A record from 
December 1996 showed that his left patella would move.  There 
was mild crepitance and decreased range of motion.  However, 
the range of motion was not specified.  


It is clear from this evidence that the veteran's left knee 
was symptomatic, and that he had slight impairment from the 
disorder.  However, on VA examination in December 1996, aside 
from the fact that he was wearing a knee brace and had an 
awkward gait, the examination was completely negative.  

After the December 1996 VA examination, a few outpatient 
treatment records from early 1997 noted incidentally that the 
veteran ambulated with a knee brace on the left knee.  In 
April 1997 he was seen in the orthopedic clinic.  He was 
still wearing a knee brace.  He reported that he had 
chondromalacia with left knee pain.  Arthroscopic surgery was 
scheduled.  A record from early May 1997 noted complaints of 
knee pain.  The assessment was chrondromalacia patella.  In 
his NOD, received in May 1997, he reported that he was 
receiving treatment of his knee, and that surgery was 
scheduled.  

The question is whether the evidence satisfies the criteria 
for a compensable evaluation of 10 percent or higher.  
Although the May 1997 surgery report shows that the left knee 
disability consisted of knee fibrosis and a torn medial 
meniscus, it is a tenet of the VA compensation system that 
compensation is paid for disability from a disorder, not for 
the mere existence of a disorder.  

Reviewing the various diagnostic codes pertaining to the 
knee, the veteran did not show a compensable degree of 
limitation of flexion (limitation to 45 degrees or less out 
of 140 degrees) or extension (limitation to 10 degrees or 
more).  The most directly applicable diagnostic code would be 
Diagnostic Code 5258 (dislocated semilunar cartilage), which 
provides for a 20 percent evaluation.  While the veteran had 
a torn medial meniscus and did appear to have pain, there was 
no showing of frequent episodes of "locking" and effusion 
into the joint.  Prior to the May 1997 operation, there was 
no removal of the veteran's knee cartilage so Diagnostic Code 
5259 is not applicable.  

Diagnostic Code 5257 refers to recurrent subluxation or 
lateral instability, neither of which was shown.  However, it 
also states that the code is to be used for other knee 
impairment.  The veteran's disability prior to his surgery is 
deemed to be slight, and hence a 10 percent evaluation is 
appropriate.  In characterizing the disability as slight, the 
Board took into consideration the lack of findings on the 
December 1996 VA examination and outpatient treatment 
records.  On the other hand, despite the shortage of findings 
on examination and in treatment records, the Board does 
believe that the veteran was experiencing knee pain.  Also, 
he did use a knee brace, and reported some decrease in his 
everyday function.  The Board recognizes that functional 
limitation is an important component of disability.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59;  DeLuca.  Furthermore, 
it is the stated intention of VA regulations to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  Taking 
functional limitation into consideration, the veteran's 
disability can certainly be considered slight.  

That being concluded, it is the judgment of the Board that 
the evidence does not show that the left knee disability is 
productive of more than slight impairment prior to his knee 
surgery.  As previously explained, the criteria for a 20 
percent evaluation pursuant to Diagnostic Codes 5258, 5260 
and 5261 were not met, and there is no medical evidence of 
record characterizing the veteran's disability prior to May 
28, 1997 as moderate in degree.  

The Board finds no provision upon which to assign a higher 
rating.  Other diagnostic codes provide for higher 
evaluations for the knee.  However, there is no showing of 
ankylosis of the knee (Diagnostic Code 5256) or nonunion of 
the tibia and fibula with moderate knee disability 
(Diagnostic Code 5262).  The representative has requested 
multiple evaluations pursuant to VAOPGCPREC 23-97.  However, 
the evidence from before the veteran's left knee surgery does 
not show both arthritis and recurrent subluxation or lateral 
instability to warrant multiple evaluations.  

The Board has also considered functional loss, pain, weakened 
movement, incoordination, etc.;  however, the evidence of 
record provides no basis for assignment of a higher 
evaluation with application of 38 C.F.R. §§ 4.40, 4.45, 4.59 
for a left knee disability than contemplated in the granted 
10 percent evaluation.  

With regard to the claim for an evaluation in excess of 20 
percent effective July 1, 1997, the evidence consisted of the 
veteran's statements, the February 1998 VA examination 
report, and VA outpatient treatment records.  

In his substantive appeal, submitted in July 1997, the 
veteran reported that he had surgery on his knee.  He felt 
that his condition had worsened.  

VA treatment records showed that the veteran underwent 
arthroscopic surgery with a medial meniscectomy on May 28, 
1997.  He reported knee pain, and asserted that his knee 
would pop and give out on him.  There was pain on movement, 
but no other findings.  Preoperatively, there was no 
significant ligamentous laxity.  The operative report showed 
the knee to be relatively free of pathology with the 
exception of fibrosis around the intercondylar notch and 
anterior compartment, and a tear in a portion of the anterior 
horn of the medial meniscus.  The fibrosis and medial 
meniscus were shaved.  

Outpatient records from June 1997 noted that the veteran was 
doing much better, and was walking without a cane or brace.  
An orthopedic clinic report from June 1997 noted that the 
veteran was doing great. 

On the February 1998 VA examination, the veteran complained 
of knee pain, decreased coordination, and limitations 
including an inability to run, bend down, walk for long 
periods of time, or climb stairs.  Positive findings included 
limitation of flexion to 115 degrees with extension to 5 
degrees.  There was crepitus and pain with ambulation, but no 
pain on range of motion testing, and no other positive 
findings.  X-rays showed mild degenerative joint disease.  
The impression was degenerative joint disease of the left 
knee secondary to the partial medial meniscectomy of the 
knee.  

To warrant an evaluation in excess of 20 percent, the veteran 
would have to show ankylosis of the knee (Diagnostic Code 
5256), severe impairment of the knee to include severe 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), limitation of flexion to 15 degrees or less out of 140 
degrees (Diagnostic Code 5260), limitation of extension to 20 
degrees or more (full extension being to 0 degrees) 
(Diagnostic Code 5261), nonunion of the tibia or fibula, or 
malunion of the tibia and fibula with marked knee disability 
(Diagnostic Code 5262).  

On VA examination in February 1998, range of motion testing 
revealed flexion to 115 degrees and extension to 5 degrees.  
These findings are insufficient to warrant an evaluation in 
excess of 20 percent under Diagnostic Codes 5003, 5260, 5261.

However in the recent precedent opinion, the VA General 
Counsel held that where, as here, the medical evidence shows 
the veteran has arthritis of the knee and where the 
diagnostic code applicable to his disability is not based on 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97.  Specifically, 
the General Counsel stated that "[w]hen a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC 5260 or DC 5261 in order to 
obtain a separate rating for arthritis. If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned." Id. at 3.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1994).

The veteran's residual scarring from his previous 
meniscectomy of the left knee were described as well healed 
when he was examined by VA in 1998.  There is no other 
indication in the evidence of record that the residual 
scarring is tender, painful, or results in limited function 
of the knee.  As such, a separate compensable disability 
evaluation for the residual scarring is not warranted.

Given the shortage of postoperative treatment of the left 
knee or any medical assessment that the disability is 
productive of severe impairment, and in view of the fact that 
the VA examiner in February 1998 characterized the veteran's 
arthritis as mild in nature, the Board cannot conclude that 
the criteria for a higher evaluation have been met, even 
giving the veteran the benefit of the doubt, and taking into 
consideration the veteran's complaints of pain and functional 
limitation.  DeLuca.  

The Board has also considered functional loss, pain, weakened 
movement, incoordination, etc.;  however, the evidence of 
record provides no basis for assignment of a higher 
evaluation with application of 38 C.F.R. §§ 4.40, 4.45, 4.59 
for left knee disability than contemplated in the current 20 
percent evaluation.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  

Additional Matter

The Board notes that the RO provided the veteran with the 
criteria referable to extraschedular evaluations, and 
therefore considered the veteran for increased compensation 
under such criteria, although rating decisions and statements 
of the case do not show any specific analysis of the 
question.  

While the veteran reported that he was not working because he 
had not found suitable work, he has a range of disabilities, 
including but not limited to his left knee disability.  There 
has been no showing by the veteran of extraordinary or 
exceptional disability due to the service connected left knee 
disability, beyond that contemplated by the rating schedule, 
such as frequent periods of hospitalization or marked 
interference with employment.  Therefore, there exists no 
basis upon which to refer the veteran's case to the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for chrondromalacia patella of the left knee 
effective prior to May 28, 1997 is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left knee on and after July 
1, 1997 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

